Case: 20-10963     Document: 00515982432         Page: 1     Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 17, 2021
                                  No. 20-10963                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Trayvon Spears,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-90-6


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Adrian Trayvon Spears pleaded guilty to one count of conspiracy to
   violate 18 U.S.C. § 924(c) by possessing firearms in furtherance of drug-
   trafficking, in violation of 18 U.S.C. § 924(o). The district court sentenced
   him to, inter alia, a within-Sentencing Guidelines term of 112-months’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10963       Document: 00515982432         Page: 2   Date Filed: 08/17/2021




                                    No. 20-10963


   imprisonment. Spears claims the court erred by: improperly applying an
   enhancement under Guideline § 2K2.1(b)(6)(B) (use or possession of firearm
   in connection with another felony offense); and failing to adequately explain
   its application of that Guideline. Both claims fail. (In district court, Spears
   also challenged the application of that Guideline and Guideline § 2K2.1(b)(5)
   (engaging in trafficking of firearms) because of “double counting”. This
   claim is abandoned on appeal for failure to brief. See E. R. by E. R. v. Spring
   Branch Indep. Sch. Dist., 909 F.3d 754, 763 (5th Cir. 2018).)
          Because Spears did not raise either claim in district court, review is
   only for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th
   Cir. 2012). Under that standard, he must show a forfeited plain error (clear
   or obvious error, rather than one subject to reasonable dispute) that affected
   his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
   he makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id.
          As noted, Guideline § 2K2.1(b)(6)(B) applies if defendant, inter alia,
   “used or possessed any firearm or ammunition in connection with another
   felony offense”. In determining whether to apply the enhancement to a drug-
   trafficking offense, a court should consider whether a firearm “is found in
   close proximity to drugs, drug-manufacturing materials, or drug
   paraphernalia”.    U.S.S.G. § 2K2.1, cmt. n.14(B).        Spears admitted to
   participating in a conspiracy to possess firearms in furtherance of drug-
   trafficking crimes, including the facts in the presentence investigation report
   (PSR). The PSR describes, inter alia, his possessing multiple bags of
   marihuana and a firearm at the same time. (In passing, Spears claims these
   amounts of marihuana could “arguably” be for personal use; we do not
   review such issues raised for the first time on appeal. See Yohey v. Collins,




                                         2
Case: 20-10963      Document: 00515982432          Page: 3   Date Filed: 08/17/2021




                                    No. 20-10963


   985 F.2d 222, 225 (5th Cir. 1993)).         The court’s application of the
   enhancement was not clear or obvious error.
          Regarding the court’s explanation of Spears’ sentence, “[t]he
   sentencing judge should set forth enough to satisfy the appellate court that
   he has considered the parties’ [claims] and has a reasoned basis for exercising
   his own legal decisionmaking authority”. United States v. Rouland, 726 F.3d
   728, 732 (5th Cir. 2013) (citation omitted). The court adequately explained
   its chosen sentence by adopting the PSR’s factual findings, considering the
   Government’s claim that the plain language of Guideline § 2K2.1(b)(6)(B)
   supported its application, overruling Spears’ objection, and imposing a
   sentence within the Guidelines range. See United States v. Rhine, 637 F.3d
   525, 529 (5th Cir. 2011) (“[T]he adequacy of a district court’s articulation of
   its reasons for imposing a sentence must be judged in light of the proceeding
   as a whole, including the facts revealed in the PSR”.).
          AFFIRMED.




                                          3